OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. WOLE
La jurisdicción de una corte municipal debe aparecer de la faz de los procedimientos. Una demanda debe alegar los hechos jurisdiccionales. Las palabras “no menor de cien dollars” pueden significar, cualquier suma superior a $500, y fuera de la jurisdicción de una corte municipal. La última está limitada a $500. Si en un caso dado la propiedad en realidad vale más de $500, un demandante puede optar por acudir a una corte municipal alegando las palabras arriba citadas. Cuando la jurisdicción depende de la cuantía, debe trazarse una línea, y un demandante que desea acudir a una corte municipal debe colocarse dentro de esa línea.